OFFICE OF THE ATTORNEY GENERAL bF TEXAS
                                               AUSTIN
     -o.-
     --
.,




            Honorable Chnrley Loakhcrrt
            Stats Treonurer
            Austin, Texelii

            Seer Sir:




                                                                      u submit to ua


            that the,  long.
            Vernon*e Clvi                                     d now aesireir to file B
            8Uj?plCWXIt~l                                               whloh has been
            acquired s?nb                                               ?art of this
            property i6 i
            wition   scour
                                                    rtgege dosa not contain a dee-
                                                    p described in the first mort-



                                      nab you request our opinion   88 to the prop-
                                            the amount of stamps whfah muet be
                                                  indenture ta entitle  tha sense

                            Section   (a) of   said Article   7047e reeda sa follows.:

                        "(a)  ixcept as herein othsrwiae provided
                  there is hreby levied snd aaoessed e tsx of Ten
                  (105) Cecta on each One Fundred (@lOO.OO) Dollars
                  or Prsatfon therao~, ever the flrat Two lfundrsd
                  (.~2OC.O0) LOllWlt, an all sotao ocd oblifietio:is
                  secured by chattel  mortgage, dead of trust, m-
                  chenic'a lion contraat,   vendor's lien, cor;bitlonel
        Honorable   Charlay Lockhart,   Paf3a e


             aales aontraot end all lnetrumanta of a aImIlar
             nature
               _..   which
                     _     81% flied  GF recorded in the orflor
             or tiie county Clark under the Regl8tretion  Lews
             o? this Stat&; protlde4 thet no tax ahall be le-
             vied on lnatmmante eeourln~ an emount ot Two
             Hundred ~~200.00) ~ollara,   or less. kikr   the
             affeotlre data of this hot,     axoapt   as haraln-
             after  prorldad,   no auoh instrument    shall    be file4
             or reoorded    by any County Clerk in    this    Sate   WI-
             tll there hae bean affixed     to such lnatrument
             rtemps in accordance with the Droll8 ion0 of this
             aaetlori~ provldlnn further thai should the l&
            ;                  XI the osr 108 o    e aunt
             be security   :i an obllg rtiQll that hfI8 DMIDOl’tJ
            ple4p.ad as aaourlty In a Zitata or $tatae other
            than Texas. the tax ahell be baaed UDOll the
            reaaonabla oarrh value OS all moDarty pledged
            In Tfbxaa In the proportion     that mid woperty
            In Texaa beare to the total rslue @ th propartZ
            aaourfnn the ObliRetiOll; and providing  &th‘r
            that. lxaelrt a8 to renew618 or axtenaIons or BO-
            orud  intereat,  the prorialona of tbla aaotlon
            ahall not apply to Inatrumenta &Iran in renewal
            Or OxtenriQna ot inetrunantr theretofore atampud
            under the provIalona OS thla Act or the one amand-
            ad hereby,   and ahall not a!:plr to lnstmmanta
            given in the raZundlng of exlatlng    r,onda or obll-
            gatlone where t&a praoedlng Instrument of l    eo ur           ity
            ma atamped in aooor4anoe with taie Act or tbe one
            amen4ab horaby; provlbed further thet the tu
            levied in thie Aot shall apply to only ‘one ln-
            etrunant, the one of the greateat 4enomlnatIon,
            where several lastrumnta     are aentempormeoualy
            exeouted to aeoure one obligation;    an4 provldqd
            further that when on08 stamp84 as provlae4 herein
            an Instrument may be moordad     in any nuabar  a?
            courtles   In this State wlthout egafn being SO
            2stampeb.   Thla aeotlon ahall not apply to lnetru-
            umnte, notea, or other obligations    taken by or
            on behalf of the United States or of the State O?
            Teiae, or any corporate lgenoy or in8trumentalltY
            or the United State8, or the State of ‘bra8 in
            oarryiag out a governmental purpoae as exweesaied
             in my kot of the Congraar of the UnIt8d States
            or of the Lgglslature    OS the Gtate of Texafi, nor




I   i
Honorable      Charley Lookhart,    Pa&e   3



         ah*11 the xwovlrlonrr of thir reotion apply to
         obligation8 OS ln8truments oeoured by lien8 On
         OroP8 (llldf8W  Or a@OUltUT81          9rOdUOt8, or TV
         liVestOOk  Or farm implementa,        or un ab8traot of
         judlyeent.

             “If IAm amount eeoureb by an instrument is
       not 8lQWe88ed therein,   or ii sly part Of th,
       8e0Wity    deeoribed ia any 8Uoh instrument appear8
       t0 be loosted without the State of Tela0, the
       County Clerk shall require proof by written affl-
       dwt8     of aaoh faOts a8 may be neoe8sery to d0ter-
       alas the amoUnt of the tex due.*     03nder800rfng
       OUf8)

               Prior
                 to th0 8memlment of. thlr st0tut0 by the 46th
Leglal8ture,  it OOUtalnrd no prOri8lon   whet8oet*r   for an ap-
portiomnt    of tha tax in c(Lae8 where the obligation    18 8+
OUTed by lieu UpOn pX'Op0rty OUtsid. Of this 8t@t8.      Thf8 lea
to roee rery hard re8ultr and to lltlgrtion.      cLtie8 30rvi0e
011 Company soqht to reoora a deed of trust 8eouriq     a bona
ieN    O? 0pprQXilEMtely $43,000,000. Only about lO$ Of tb8
property aesorlbea  in the indenture wa6 located in tiXa8.
?qment of the Mqufnd      tar Of 8bout $43,000 warn made undrr
protest end suit filed for ite return by Cltie6 @enioe 011
Company ita the Ye6eral I;r&trtet Court 8t Austin.   The ea8e
was tri8d ana Judge Lcob41118nanraea  the plaintlfr  reoovery,
holding that in 0fSeot tbr tsx wa8 beln& llsrisd upon property
looat8d     OUt8ide    Of Teur.    kn epppealwa8 perfeoteb but by
th18 time the 46th Legi8letum  had made the men&aent.    Cltle8
Sertfoe oil Company proporea to 8temp th0 lnrrtrument, errlv-
lng 8t the amount by e~portionnmt   ee provided in the new
stetute, end agein present the mune for reoord if the State
wx%ld dlroli8a it8 appeal, and this we8 done.  Hence, there
W08 no deolsion        of the oa0e by en 8ppellete     Oourt.
          It 18 IUanffeSt tbst #is  98rticUlar prt ,of the '
amendm0nt to the kot 1188 intenaed to cur8 tilla possible ae-
tect in the Old 8tatUte e8 pointed Out in the Cftie8 SW-
vice 011 m!qmrIy 011ae.
            '31th further TeferenOe to the feat8 iU8tently OOXI-
@emed we unQ0r0tend thrrt the bond i80rrs Of 18Pl W08 for
$80,000,000.     Three rourthe Of the property besorlbed  ln th0
fir0t mortgege we8 looatea in Taxes ant tbo otb0r on0 fourth
in brkanoas.     TAO property dosoribaa la ths 0000na mortgage
1s porth only 0bout i$800,000, of whiab three fourths or
~150,~      worth thereoi 1s in Texm, the relrteinaerln Ark--
8e8.     To hold that the amount Of the tax w3tm  be a8aer-
Eonornble      Chtirley Iookhrrrt,   Page 4


talncd by taklnq the proportion which the Texss property dee-
cribed In both mortgeceee beere to all the property doeoribsd
in both, thus attezrtlng to exeet a tax of $45,000 would not
be getting amy frownsuch oritiolen of the old stetute. This
would heve one of two effecta, that le, of making it l tax on
the note ltsolf  (and we hr;ve heretofore held thet It 18 a tax
upon the prlvlloge of using the recorde), or it would be levy-
ing the tax upon the rzortgage which wau legally recorded many
yetiraago.   In our opinion auoh a oonetruction is not required
end   ahou7d   not   be given.

           Nor oan the mount of the tex be eeoertaincd by tak-
ing the proportion whioh the Texas property in the second mort-
gage bears to all the property in that mortgage.  Tar, th8 8te-
tute quite plainly requires the consideration of the property
in the foreign etate, e8 a redUOing feotor, regardlese of whet
mortgage it F;aybe deaarlbed la.
           We will again quote the pertinent part of the 8tetUte,
making perenthetloel lnsertlons to olnrlfy our thought (~6 to
it8 meanly, a8 applied to a 8ituatlon of this kind. aTh tax
ah&l1 be based upon the rea8onable cash value of all property
.pledged in Texae (in the tendered mortgage) in the proportion
thnt said property in Texa8 (In the tendered mortgege) bears
to the total vcllueof the property seourlw the obllgetlon."

          In the instant oafie,the 8Um upon wbloh the tax is to
be caloulcted ie arrived et as follower take the proportion
which the Texae property in the seoond mortgage beers to all
of the property In both nortgtlgesand eul,tiplythe frvatlon
into the mount of the bond8 eeourea.
                                                 Your8 very truly
  AFPRoy$      JUL 12, lg4'                   ATTO?ZV.YG?lrZ_RiJOF TEX,',S




GR1:l-W